Citation Nr: 1002872	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  17-281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for left ring finger 
numbness. 

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for a dental disorder 
(originally claimed as the loss of two front teeth), to 
include eligibility for Department of Veterans Affairs  
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and Spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The veteran had active service from June 1956 to June 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  By that rating action, the RO denied the 
service connection claims on appeal.  The Veteran appealed 
the RO's February 2006 rating action to the Board. 

In August 2009, the Veteran and his spouse testified before 
the undersigned Veterans Law Judge at the Houston, Texas RO.  
A copy of the hearing transcript has been associated with the 
claims file.  
 
During the August 2009 hearing, the Veteran testified that he 
had headaches as a result of in-service brain trauma.  Thus, 
the Board finds that the Veteran's testimony constitutes an 
informal claim for service connection for headaches, and it 
is REFERRED to the RO for appropriate action and 
adjudication.  

The issues of entitlement to service connection for left ring 
numbness, vertigo and residuals of dental trauma (originally 
claimed as the loss of two front teeth), to include to 
include eligibility for Department of Veterans Affairs 
outpatient dental treatment are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Bilateral hearing loss did not originate during the 
veteran's period of military service or until decades 
thereafter, and is not otherwise related thereto. 

2.  Tinnitus did not originate during the veteran's period of 
service or until decades thereafter, and is not otherwise 
related thereto.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim. The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide. Proper notification must also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issues of entitlement to service 
connection for bilateral hearing loss and tinnitus on appeal, 
VA provided the Veteran with pre-adjudication notice on the 
Pelegrini II VCAA elements in an April 2005 letter.  The 
letter informed the Veteran to let VA know of any evidence he 
thought would support these claims, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements in 
a June 2006 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Veteran was provided pre-adjudication 
VCAA notice via an April 2005 letter.  Id.

Regarding VA's duty to assist the Veteran with his claims for 
service connection for bilateral hearing loss and tinnitus, 
service treatment records (STRs), as well as records from the 
Office of the Surgeon General (SGO), were destroyed by a fire 
at the National Personnel Records Center (NPRC) in 1973. (See 
NPRC's May 2005 response to VA's request for information).  

The law provides that VA has an increased responsibility to 
ensure that the claimant is informed as to the possibility of 
alternate sources to substantiate his service record.  
Garlejo v. Derwinski, 2 Vet. App. 619 (1992).  VA's duty to 
explain its findings and conclusion is heightened in cases 
where service records are missing or destroyed.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  It has also been held 
that where service records are missing or destroyed, VA must 
provide a thorough, "explanation to the [claimant] on how 
service records are maintained, why the searches undertaken 
constitute a reasonably exhaustive search, and why further 
efforts would not be justified." Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The law also provides that where the 
service medical records are incomplete or presumed destroyed, 
VA not only has a heightened obligation to explain its 
findings and conclusions, but that it also has a heightened 
duty to consider the benefit-of-the-doubt rule.  O'Hare at 
367; Dixon at 263- 264.  Here, during an August 2009 hearing, 
the undersigned Veterans Law Judge specifically informed the 
Veteran of the alternative types of evidence that he could 
submit in support of his claims for service connection for 
bilateral hearing loss and tinnitus.  (Transcript (T.). at 
page (pg.) 12). 

Post-service medical evidence includes private and VA medical 
records that contain opinions in support of and against the 
claims for service connection for bilateral hearing loss and 
tinnitus.  Copies of these private and VA examination report 
have been associated with the claims file.  

Accordingly, the Board finds that there is no further 
assistance that would be likely to substantiate the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus analyzed in the decision below.

II.  Merits Analysis

The Veteran contends that he currently has bilateral hearing 
loss and tinnitus that are the result of acoustic trauma 
sustained during military service.  He maintains that after 
he was discharged from military service, he was employed in 
the sheet-metal industry, but in an office environment.  In 
addition, aside from having used power tools, he maintains 
that he did not sustain any post-service recreational noise 
exposure.  (See February 2005 report, prepared by S. P. C., 
M. A., CCC-A).  The medical evidence does not support his 
contentions, and service connection for bilateral hearing 
loss and bilateral tinnitus will be denied in the analysis 
below.

Service connection will be granted if it is shown that a 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  That an 
injury incurred in service alone is not enough.  There must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
for VA purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater.  38 C.F.R. § 3.385 (2009).  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent.  Id.

The Veteran's service treatment records, as well as records 
from the Office of the Surgeon General (SGO), were destroyed 
by a fire at the National Personnel Records Center (NPRC) in 
1973. (See NPRC's May 2005 response to VA's request for 
information).  In light of the absence of the Veteran's 
service treatment records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  However, the unavailability of the 
Veteran's service treatment records does not free him from 
the requirement that he provide evidence that he currently 
has a disability that is causally related to service.  The 
presumed loss or destruction of Government records does not 
create an "adverse presumption" against the Government.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and 
Cromer v. Nicholson, 19 Vet. App. 215, 218 (2005); affirmed 
455 F.3d 1346 (2006).

During the August 2009 Travel Board hearing before the 
undersigned, the Veteran testified that he had noise exposure 
from firing 105 recoilless rifles without hearing protection 
during military service.  (T. at pg. 10).  The Veteran is 
competent to report in service noise exposure.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  In support of the 
Veteran's contention, his DD 214, reflecting that his 
military occupational specialty was a Light Weapons 
Infantryman.  

The question to be answered is whether the Veteran currently 
has a hearing loss disability for VA purposes, as well as 
tinnitus, and, if so, whether such disabilities are linked to 
the reported in-service noise exposure.  The medical evidence 
shows that the Veteran has bilateral hearing loss as defined 
by VA.  (See October 2005 VA audiological examination report, 
reflecting right ear hearing of 60 dB at 3000 and 4000 Hz and 
left ear hearing of 65 dB at 3000 and 4000 Hz).  Regarding 
tinnitus, a February 2005 report, prepared by S. P. C., M. 
A., CCC-A, reflects that the Veteran complained of having 
tinnitus "for many years duration."  A January 2006 VA 
examination report shows that the Veteran reported an onset 
of tinnitus one to two years previously.  In addition, at the 
January 2009 Travel Board hearing, the Veteran reported 
having experienced tinnitus during military service.  (T. at 
pg. 11).  

In this case, the Board finds it particularly noteworthy that 
that a significant lapse in time between service and evidence 
of post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed Cir. 2000).  Here, and as will be 
explained in more detail below, the Board finds that the 
considerable gap in time between references to hearing loss 
and tinnitus complaints from service discharge in 1958 to 
2005 militates against the probative value of the veteran's 
account of his symptoms prior to 2005.  In addition, when 
examined by VA in January 2006, the Veteran stated that his 
constant tinnitus began only one to two years previously.  
(See January 2006 VA audiological examination report).  The 
Board accordingly finds his account concerning the occurrence 
of his hearing loss and tinnitus symptoms prior to 2005 lacks 
credibility.

As to the medical opinion evidence in this case, the Board 
notes that there are conflicting opinions.  In support of the 
claim, is a February 2005 private audiologist's opinion, 
which was provided after the Veteran gave a history of in-
service noise exposure.  The Veteran also gave a history of 
post-service noise exposure from hunting without ear 
protection.  Notwithstanding this factor, the private 
audiologist opined that the Veteran's hearing loss and 
tinnitus "is as likely as not secondary to excessive noise 
exposure while serving in the military."  (See February 2005 
opinion, prepared and submitted by S. P. C., M. A., CCC-A).  

The private audiologist, however, did not provide a rationale 
for her opinion, nor suggested that she had reviewed any of 
the medical records, or the absence thereof, in formulating 
her opinion.  To the extent that she relied on the veteran's 
history of having had hearing loss and tinnitus since service 
discharge and 2005, as already discussed, the veteran's 
account of his symptoms for that period lacks credibility.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board may 
reject medical opinion based on appellant's statement that is 
contradicted by other facts in record).

In contrast, is a January 2006 VA audiologist's opinion, 
which was rendered after a physical evaluation of the Veteran 
in October 2005 and a recitation of his reported in-service 
noise exposure.  The VA audiologist concluded that it was 
less likely as not that military noise exposure contributed 
to his hearing loss.  The audiologist also opined that 
military noise exposure did not cause/contribute to the 
Veteran's tinnitus.  In formulating her conclusion, and in 
contrast to the above-cited private audiologist's opinion, 
the VA examiner specifically pointed to an absence of medical 
evidence of hearing loss and tinnitus, which approximately 
had their onset 42 and 45 years after the Veteran separated 
from military service, respectively, as well as a history of 
post-service noise exposure from hunting without ear 
protection.  (See October 2005 and January 2006 VA 
examination report and addendum, respectively).  

In short, the Board affords greater weight to the January 
2006 VA examiner's opinion than to the February 2005 private 
audiologist's opinion, which is unsupported by post service 
medical records indicating that the onset of these disorders 
was decades after service discharge in 1958.  The Board 
concludes that the February 2005 private audiologist's 
opinion lacks any probative value.

In contrast, the January 2006 VA medical opinion, wherein the 
examiner determined that there was no link between the 
current bilateral hearing loss and tinnitus to military 
service, was based on a review of the claims file, 
specifically to include the passage of time between the 
Veteran's service discharge in 1958 and the onset of these 
disorders decades later, as well as his post-service noise 
exposure from hunting without ear protection.  

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). "[i]t is not error for the BVA to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the [Board] ... to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

For these reasons, the Board finds that the January 2006 VA 
opinion is more consistent with the evidence of record than 
the February 2005 private audiologist's opinion in support of 
the claim.  Moreover, as there is no evidence of bilateral 
hearing loss manifested to a compensable degree within a year 
of the Veteran's discharge from service in 1958, service 
connection is also not warranted for this disability on a 
presumptive basis.  See, 38 C.F.R. §§ 3.307, 3.309. 
Accordingly, the Board concludes that the preponderance of 
the evidence therefore is against the claims for service 
connection for bilateral hearing loss and tinnitus.  As the 
evidence preponderates against the claims, the benefit- of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

The Board finds that additional substantive development of 
the Veteran's claims for service connection for numbness of 
the left ring finger, vertigo and residuals of dental trauma 
(originally claimed as the loss of two front teeth), to 
include eligibility for VA outpatient dental treatment, is 
warranted prior to further appellate review. 

The Veteran seeks service connection for numbness of the left 
ring finger, vertigo and residuals of dental trauma 
(originally claimed as the loss of two front teeth), to 
include eligibility for VA outpatient dental treatment, as a 
result of incidents that occurred during his period of 
military service in 1957.  (See Form NA Form 13055, received 
VA in May 2006).  He maintains that he injured his left 
finger in an in-service motor vehicle-related accident and 
sustained a concussion that resulted in vertigo and the loss 
of two front teeth after a cue ball hit him in the face.  
(See T. pages (pgs.) 6, 7, 16).   

In September 2009, the Veteran submitted a written statement, 
prepared by his sister and brother-in-law, where they 
indicated that the Veteran had lost his two front teeth when 
a cue ball hit him in the face.  (See September 2009 
statement, prepared and submitted by B. S. H. and J. H.).  
The Veteran testified that his vertigo and loss of two front 
teeth are a result of this cue-ball incident during military 
service.  (T. at pg. 16).  The Veteran's sister and brother-
in-law's statement as to the Veteran having lost his two 
front teeth during service is competent lay evidence.

The Veteran has not been afforded VA examinations to 
specifically determine whether he currently has a disability 
manifested by numbness of the left ring finger, vertigo and 
residuals of dental trauma (originally claimed as loss of two 
front teeth) and, if so, if they are related to his period of 
military service, to include the above-cited cue-ball 
accident (vertigo and loss of two front teeth).  

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The duty to 
assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beatty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).


Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the claimed 
numbness of the left ring finger, vertigo 
and residuals of dental trauma 
(originally claimed as the loss of two 
front teeth) that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary medical 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims file.

2.  Following a reasonable period of time 
or upon receipt of the Veteran's 
response, the RO/AMC will afford the 
Veteran comprehensive physical 
examinations, to be conducted by 
qualified physicians, to ascertain 
whether the claimed numbness of the left 
ring finger, vertigo and residuals of 
dental trauma (originally claimed as loss 
of two front teeth) are related to any 
incident of military service, to include 
the cue-ball accident (vertigo and 
residuals of dental trauma).  The 
following considerations will govern the 
examinations:

a.  The claims file, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.

b.  After conducting any interviews 
with the Veteran or any appropriate 
clinical testing, the examiners must 
express an opinion, as it pertains 
to their respective disability, 
whether any claimed numbness of the 
left ring finger, vertigo and 
residuals of dental trauma 
(originally claimed as loss of two 
front teeth) was incurred during the 
Veteran's period of active military 
service.  

c.  Each examiner should indicate 
consideration of any assertions from 
the Veteran of in-service injury 
consistent with the circumstances of 
his military service, such as having 
injured his left finger in an in-
service motor vehicle-related 
accident and having sustained a 
concussion that resulted in vertigo 
and the loss of two front teeth 
after a cue ball hit him in the 
face.  (See T. pages (pgs.) 6, 7, 
16).   

d.  The examiners must state the 
medical basis or bases for his or 
her respective opinions.  However, 
if an examiner cannot respond to the 
inquiry without resorting to 
speculation, he or she should so 
state, and further state what 
specific information is lacking as 
to providing a non-speculative 
opinion.

3.  When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law.  Then 
readjudicate the issues of entitlement to 
service connection for numbness of the 
left finger, vertigo and residuals of 
dental trauma (originally claimed as the 
loss of two front teeth), to include 
eligibility for VA outpatient dental 
treatment.

4.  The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that any examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of that report to the examiner for 
corrective action.  See 38 C.F.R. § 4.2 
(2009) (if the findings on an examination 
report are incomplete, it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes.). If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claims for service connection 
for numbness of the left ring finger, vertigo and residuals 
of dental trauma (originally claimed as the loss of two front 
teeth), to include eligibility for VA outpatient dental 
treatment.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


